DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
The applicants claim for benefit to priority application PCT/CN2017/085767, filed 05/24/2017, has been acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020 and 11/25/2019 have been acknowledged by the Examiner and have been taken into consideration.
Summary
Claims 1-20 are pending.
Claims 1-20 are rejected.
The specification is objected to.
Specification
The disclosure is objected to because of the following informalities:
Par. 41, line 5, “Alternatively” should not be capitalized.
Par. 73, lines 1-2, “in response to the velocity UAV is substantially” is improper grammar. The examiner recommends changing this to “in response to the velocity of the UAV being
Par. 138, last line recites “predetermined end locate”. The examiner recommends changing this to “predetermined end location”.
Par. 144, line 3 recites “storage that may be used to storage computer executable instructions”. The examiner recommends changing this to “storage that may be used to store computer executable instructions”.
Appropriate correction is required.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites,
 “A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.
	For example, Claim 14 depends on claim 2 and comes after claims 4-13 which depends on claim 3. Claim 14 should come before claims 4-13 because of its dependency on claim 2 (claim 14 should come immediately after claim 2).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 10, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “determining whether the UAV is free of constraint, which includes one or more of the following (four) conditions”. The fourth condition can be interpreted based on the structure of the claim to be included in the one or more conditions for determining if the UAV is free of constraints, so a user should be able to select just one of the listed conditions to meet the claim. The fourth condition recites “after determining the UAV is free of constraint, in response to the UAV having remained to be free of continuous constraint longer than a first time threshold, determine the UAV has been launched”, which implies that the system has already determined the UAV is free on constraints. Therefore, the fourth condition is interpreted as an additional step after determining whether the UAV is free of constraints and must also include one or more of the three conditions to first determine if the UAV is free of constraints and cannot, by itself, determine if the UAV is free of constraints as recited by the limitation of “one or more conditions”. 
Claim 10 recites the limitation “identified to be the linear launch” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.
a linear launch” which is similar to the language recited for the other launch actions in the claim.

Claim 11 recites the limitation "the launch action being the flat launch”, “the launch action being the linear launch” and “the launch action being the circular launch” in lines 2-3, 5-6 and 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is dependent on claims 1-3 and 6-7. It appears that none of the previous claims 1-3 and 6-7 provide antecedent basis for the above bolded limitations.  The examiner recommends amending the claim to be dependent on either claims 8 or 10. Alternatively the claims could be amended to replace “the” with “a”.
Claim 12 recites the limitation “identified as the linear launch” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 12 is dependent on claims 1-3, 6-7 and 11. Claim 11 is rejected to for having insufficient antecedent basis for “the linear launch”, so claim 12 is also rejected to for the same reason as stated above. If claim 11 is amended to overcome its’ respective rejection, it appears the rejection to claim 12 will also be overcome.
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 14-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kohstal (US 20170322563).

Regarding claim 1, Kohstal teaches,
An UAV control method (abstract), comprising:
collecting status information of an UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (par. 67, "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event"), and a second time period during which the UAV has been launched and is free of constraint (par. 74, "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane". The system continuously records the distance of the UAV from the launch point or to the ground);
identifying one or more launch actions based on the status information (par. 61, "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined 
controlling movements of the UAV in the second time period based on the identified launch actions (par. 61, "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").
Regarding claim 2, Kohstal teaches all elements of claim 1. Kohstal further teaches,
The method of claim 1, wherein controlling the movements of the UAV in the second time period includes:
in response to identifying the one or more launch actions of the UAV, associating the one or more launch actions of the UAV with one or more trajectories of the UAV (par. 61, "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory". The parameters defining the launch action are used to determine a trajectory), and
controlling the UAV to move according to the trajectories (par. 61, the UAV is controlled to follow the direction and length of the trajectory).
Regarding claim 3, Kohstal teaches all elements of claims 1 and 2. Kohstal further teaches,
wherein the status information includes one or more of the following information: velocity, acceleration, location, displacement including a distance of the UAV relative to a specific reference 
Regarding claim 4, Kohstal teaches all elements of claims 1-3. Kohstal further teaches,
determining whether the UAV has been launched in the first time period (par. 67, "UAV controller can store the IMU data and run a routine to detect a freefall event 1620... “Freefall” detection as used herein can include detection of a launch event"); and
in response to determining the UAV has been launched, the launch process switches from the first time period to the second time period and starts to identify the one or more launch actions of the UAV (par. 68, "If freefall is detected, the controller can calculate the velocity and attitude of the motion of the UAV relative to the user's frame of reference". Once freefall is detected, the acceleration, velocity and heading is used to determine the motion of the launch and subsequent trajectory).
Regarding claim 5, Kohstal teaches all elements of claims 1-4. Kohstal further teaches,
The method of claim 4, wherein determining whether the UAV has been launched includes:
determining whether the UAV is free of constraint, which includes one or more of the following conditions: 
in response to the acceleration of the UAV being the gravitational acceleration, and the velocity being zero or the velocity having a non-zero value without a vertically downward vector, the UAV is free of constraint; 
in response to the pressure change curve on the UAV having dropped to zero, the UAV is free of constraint (par. 77, "inductance sensors and/or other sensors can be used to determine when the user's 
in response to the distance between the UAV and the specific reference object exceeding a first distance threshold, the UAV is free of constraint; or 
after determining the UAV is free of constraint, in response to the UAV having remained to be free of continuous constraint longer than a first time threshold, determine the UAV has been launched.  
Regarding claim 6, Kohstal teaches all elements of claims 1-3. Kohstal further teaches,
The method of claim 3, wherein identifying the one or more launch actions of the UAV includes:
detecting one or more of the velocity, acceleration, or the displacement between an end segment of the first time period and a beginning segment of the second time period to identify the one or more of a plurality of launch actions types of the UAV (par. 61, "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory". The system detects the acceleration and heading at the time of launching to determine how the UAV was launched).  
Regarding claim 7, Kohstal teaches all elements of claims 1-3 and 6. Kohstal further teaches,
The claim of method 6, wherein identifying the one or more of the plurality of launch action types includes one or more of the following:
detecting one or more of a direction of acceleration and a direction of velocity at the end segment of the first time period (par. 73, "Signal processing can be performed to identify the first vector v1 at release" and par. 69, "the release of the UAV to have happened in a particular time window before 
detecting a direction of velocity in the beginning segment of the second time period.  
Regarding claim 9, Kohstal teaches all elements of claims 1-3 and 6. Kohstal further teaches,
The method of claim 6, wherein identifying the one or more of the plurality of launch action types includes:
detecting a motion trajectory of the UAV under a predetermined condition in the first time period (par. 73, "Signal processing can be performed to identify the first vector v1 at release... the throw velocity vector can be used to determine the flight path taken by the UAV" and par. 69, "the release of the UAV to have happened in a particular time window before the freefall detection event". The launch vector is calculated at the point right before the freefall event is detected and the UAV is "free of constraints").  
Regarding claim 10, Kohstal teaches all elements of claims 1-3, 6 and 9. Kohstal further teaches,
in response to the motion trajectory of the UAV under the predetermined condition in the first time period being a point, the launch action is identified to be a flat launch;
in response to the motion trajectory of the UAV under the predetermined condition in the first time period being a straight line, the launch action is identified to be the linear launch (par. 73 and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV". The system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination); or

Regarding claim 14, Kohstal teaches all elements of claims 1 and 2. Kohstal further teaches,
The method of claim 2, wherein each launch action type is associated with the one or more of plurality of image capturing parameters (par. 63, "For example, if the user throws the UAV with the camera pointing toward the user, the UAV can re-assume this orientation when it reaches the target location"), and the method further comprises:
controlling an image capturing device carried by the UAV to capture images based on the image capturing parameters, where the image capturing parameters includes composition rules to ensure a target is in a composition position when the UAV is moving along the associated trajectory (par. 64, "The UAV 1410 can automatically orient the camera toward the user 190... The UAV can also execute other pre-defined maneuvers, e.g., circling the user or following the user, both of which maneuvers can be performed while the camera is trained on the user or other target" and par. 79, "the UAV can move to a turning point and then use computer vision to follow the user at a set offset angle and distance until it is prompted to return").
Regarding claim 15, Kohstal teaches all elements of claims 1-2 and 14. Kohstal further teaches,
The method of claim 14, wherein the composition rules includes the target being in front of the nose of the UAV (par. 64, "The UAV 1410 can automatically orient the camera toward the user 190), and controlling the movements of the UAV in the second time period includes:

further adjusting a horizontal position and a tilt angle of the image capturing device carried by the UAV to ensure the target is in the composition position (par. 64, The UAV can also execute other pre-defined maneuvers, e.g., circling the user or following the user, both of which maneuvers can be performed while the camera is trained on the user or other target" par. 79, "the UAV can move to a turning point and then use computer vision to follow the user at a set offset angle and distance until it is prompted to return").
Regarding claim 17, Kohstal teaches all elements of claims 1 and 2. Kohstal further teaches,
wherein controlling the movements of the UAV in the second time period includes:
determining the location of the UAV in the associated trajectory based on the collected status information (par. 74, "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane". The system determines where the UAV is along the trajectory to the target location);
in response to the result of the determination of the location of the UAV being in the associated trajectory, adjust the speed of the UAV to control the UAV to terminate the movements at an end point of the trajectory, wherein terminating the movements is to maintain the UAV in a hovering state (par. 74, "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch 
Regarding claim 19, Kohstal teaches,
An apparatus for controlling an UAV, embedded in the UAV (abstract), comprising: 
a storage to store computer executable instructions (par. 57, "The memory 1482 and storage devices 1484 are computer-readable storage media that can store instructions that implement at least some portions of the actions described herein"); and 
a processor to execute the computer executable instructions stored in the storage to execute an UAV control method (par. 59, "implemented by, for example, programmable circuitry (e.g., one or more microprocessors) programmed with software and/or firmware") comprising:
collecting status information of a UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (par. 67, "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event"), and a second time period during which the UAV has been launched and is free of constraint (par. 74, "the system can identify a distance, e.g., D1, D2, D3, corresponding to the magnitude or force of the throw, project the launch vector onto a plane, e.g., 7 feet above the earth's surface, or at the launch altitude, and then set a flight path or trajectory (TR1, TR2, TR3) which will bring the UAV to a position on the plane". The system continuously records the distance of the UAV from the launch point or to the ground);
identifying one or more launch actions based on the status information (par. 61, "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during 
controlling movements of the UAV in the second time period based on the identified launch actions (par. 61, "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").  
Regarding claim 20, Kohstal teaches,
An UAV system (abstract), comprising:
an UAV body (par. 60, UAV 1410);
a propulsion unit placed in the UAV body(par. 60,  motor 1441 and propeller 1443); and
a controller placed in the UAV body, wherein the controller (par. 60, A support 1420 carries a corresponding controller 1460) comprises:
a storage to store computer executable instructions (par. 57, "The memory 1482 and storage devices 1484 are computer-readable storage media that can store instructions that implement at least some portions of the actions described herein"); and
a processor to execute the computer executable instructions stored in the storage to execute an UAV control method (par. 59, "implemented by, for example, programmable circuitry (e.g., one or more microprocessors) programmed with software and/or firmware") comprising:
collecting status information of a UAV during a launch process, the launch process including at least a first time period during which the UAV has not been launched and is under constraint (par. 67, "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event"), and a second time period during which the UAV has been launched and is free 
identifying one or more launch actions based on the status information (par. 61, "launching the UAV by hand, while the motion of the launch is measured" and the launch motion is determined by "the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory"); and 
controlling movements of the UAV in the second time period based on the identified launch actions (par. 61, "The measurements, e.g., the parameters of this motion, can be used to pre-program the trajectory. For example, the direction of the launch can be used to set the direction of a linear trajectory, and the acceleration during the launch (resulting in a launch velocity at and shortly after launch) can be used to set the length of the trajectory").  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstal in view of Wang et al. (US 20170291705 of record on the IDS), herein referred to as Wang. 

Regarding claim 8, Kohstal teaches all elements of claims 1-3 and 6-7. 
Kohstal does not teach,
The method of claim 7, wherein identifying the plurality of launch action types includes one or more of the following:
in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch; 
in response to an angle between the direction of acceleration of the UAV at the end segment of the first time period and the direction of the velocity at the beginning segment of the second period being less than a predetermined angle threshold, the launch action is identified as a linear launch; or 
in response to the angle between the direction of acceleration of the UAV at the end segment of the first time period and the direction of the velocity at the beginning segment of the second period being greater than the predetermined angle threshold, the launch action is identified as a circular launch.  

The method of claim 7, wherein identifying the plurality of launch action types includes one or more of the following:
in response to the UAV maintaining in a zero-speed state, the launch action is identified as a flat launch (par. 32, "Then the user could perform actions to trigger the predetermined conditions under which the UAV 110 could adjust its output power to achieve intended operations. For example, the user can withdraw his hand 120 from holding the UAV 110 at a particular moment" and par. 33, "once the predetermined condition is met, the rotation speed of the at least one rotor is increased from the preset rotation speed to the rated rotation speed. Since the rated rotation speed may not enable the UAV 110 to make stable hovering, the rotation speed of the at least one rotor may be adjusted to change the motion speed of the UAV 110 , such that the UAV 110 can be controlled to hover at a predetermined height. The predetermined height may be substantially same as the height of the position in FIG. 1B". This means that when the UAV is being held by the user it is in a zero-speed state. After the user removes their hand, the UAV briefly maintains a zero-speed state and the launch condition is met by the removing of the hand and the UAV is controlled to hover at that height); 
in response to an angle between the direction of acceleration of the UAV at the end segment of the first time period and the direction of the velocity at the beginning segment of the second period being less than a predetermined angle threshold, the launch action is identified as a linear launch; or 
in response to the angle between the direction of acceleration of the UAV at the end segment of the first time period and the direction of the velocity at the beginning segment of the second period being greater than the predetermined angle threshold, the launch action is identified as a circular launch.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting that a launch condition is met and then 
Regarding claim 11, Kohstal teaches all elements of claims 1-3 and 6-7. Kohstal further teaches,
wherein the trajectories include:
a translational trajectory, wherein in response to the launch action being the linear launch, the UAV is controlled to perform a translational motion starting from the location at the beginning segment of the second time period (par. 73 and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV". The system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination and control the UAV to travel along that linear path); and 
a circular trajectory, wherein in response to the launch action being the circular launch, the UAV is controlled to perform a circular motion that extends helically around a specific location (par. 76, if the 
Kohstal does not teach,
wherein the trajectories include:
a hovering position, wherein in response to the launch action being the flat launch, the UAV is controlled to hover at a location at the beginning segment of the second time period.
Wang does teach,
a hovering position, wherein in response to the launch action being the flat launch, the UAV is controlled to hover at a location at the beginning segment of the second time period (par. 32, "Then the user could perform actions to trigger the predetermined conditions under which the UAV 110 could adjust its output power to achieve intended operations. For example, the user can withdraw his hand 120 from holding the UAV 110 at a particular moment" and par. 33, "once the predetermined condition is met, the rotation speed of the at least one rotor is increased from the preset rotation speed to the rated rotation speed. Since the rated rotation speed may not enable the UAV 110 to make stable hovering, the rotation speed of the at least one rotor may be adjusted to change the motion speed of the UAV 110 , such that the UAV 110 can be controlled to hover at a predetermined height. The predetermined height may be substantially same as the height of the position in FIG. 1B". When the UAV is being held by the user it is in a zero-speed state. After the user removes their hand, the UAV briefly maintains a zero-speed state and the launch condition is met by the removing of the hand and the UAV is controlled to hover at that height).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for detecting that a launch condition is met and then determining a launch action based on state parameters and then selecting a trajectory based on the launch action as taught by Kohstal to further include detecting that a launch condition is met and then 
Regarding claim 12, Kohstal in view of Wang teaches all elements of claims 1-3, 6-7 and 11. Kohstal further teaches,
The method of claim 11, wherein in response to the launch action being identified as the linear launch (par. 73 and fig. 17A, "the throw velocity vector can be used to determine the flight path taken by the UAV". The system is able to determine the launch vector of the throw (launch action type) to be lateral, vertical or a combination), identifying the launch action types includes one or more of the following:
detecting the direction of the acceleration at the end segment of the first time period or the direction of the velocity at the beginning segment of the second time period, identifying a subtype of the linear launch, wherein identifying the subtype of the linear launch includes one or more of the following (par. 69, "the release of the UAV to have happened in a particular time window before the 
in response to the UAV having an acceleration in the horizontal direction at the end segment of the first time period, or a velocity in the horizontal direction at the beginning segment of the second time period, the linear launch is identified as a lateral launch (fig. 17A shows the different types of launch types and their trajectories. The "lateral launch" is shown as V3); or 
in response to the acceleration of the UAV at the end segment of the first time period, or the velocity in the beginning segment of the second time period being along the vertical direction, the linear launch is identified as a vertical launch (fig. 17A shows the different types of launch types and their trajectories. Based on the figure and disclosures, a person of ordinary skill in the art would understand that if the UAV was thrown substantially in a vertical direction similar to V1, the launch type would be recognized as a "vertical launch" and the trajectory would be vertical following the launch direction).  

Regarding claim 13, Kohstal in view of Wang teaches all elements of claims 1-3, 6-7 and 11. Kohstal further teaches,
The method of claim 11, wherein controlling the UAV to move according to the trajectories further includes:
in response to identifying one launch action, control the UAV to move along an associated trajectory (par. 73, "Signal processing can be performed to identify the first vector v1 at release, as distinguished, e.g., the pre-release rotation of the user's arm. The UAV is then directed along the first vector v1 until it reaches the first target location"); or, 
in response to identifying two or more launch actions, control the UAV to move along a combination of the two or more associated trajectories (fig. 17A, if the UAV is thrown at an angle 

Regarding claim 18, Kohstal teaches all elements of claims 1. Kohstal further teaches,
… start the UAV and begin collecting the status information of the UAV during the launch process (par. 67, "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event").
Kohstal does not teach,
The method of claim 1, wherein the method further includes triggering a movement of the UAV prior to collecting the status information during the launch process, including:
monitoring a triggering signal of the UAV; and
in response to detecting the trigger signal of the UAV, start the UAV and begin collecting the status information of the UAV during the launch process.  
Wang does teach,
The method of claim 1, wherein the method further includes triggering a movement of the UAV prior to collecting the status information during the launch process, including:
monitoring a triggering signal of the UAV (par. 51, "the user sends a take-off preparatory instruction to the UAV 110 . The take-off preparatory instruction refers to an instruction from the user that instructs the UAV 110 to be prepared for subsequent actions"); and
in response to detecting the trigger signal of the UAV, start the UAV and begin collecting the status information of the UAV during the launch process (par. 59, "after receiving the take-off preparatory signal, the processor 203 may check a work status of the UAV 110 . When the checking result is not qualified, the UAV 110 may not perform subsequent take-off actions. When the checking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for collecting status information of the UAV in an idle mode as taught by Kohstal to further include monitoring for a triggering signal and once the triggering signal is received, start collecting status information of the UAV in an idle mode as taught by Wang. One would be motivated to do this because “After being power-on, the UAV 110 requires a certain preheat and initialization time. It may cause the UAV 110 out of control if the UAV 110 takes off before the initialization is completed. Thus, after receiving the take-off preparatory signal, the power-on time of the UAV 110 may be checked. For example, the power-on time of the UAV 110 may be checked by measuring whether the UAV 110 has been powered on for more than a preset power-on period” (Wang, par. 62). Having the trigger signal allows for this check to occur before the UAV is launched. Additionally, when the trigger signal is received, “A constant small power may be output to control the rotor of the UAV 110 in order to rotate at the preset rotation speed. Specifically, the preset rotation speed is smaller than a rotation speed that enables the UAV 110 to hover in the air, and it refers to a state where the rotors operate at a relatively low speed of rotation. The relatively low speed is safe. Generally, at the relatively low speed, even if the rotor is accidentally touched by the user, it will not harm the user. In one aspect, before the rotors enter into a fast rotation, the initial slower idle speed rotation would give the user a psychological buffer period to adapt to the subsequent fast rotation. In another aspect, the relatively low speed can be used to check if the rotors and corresponding control systems are working properly (Wang, par. 73-74).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohstal in view of Giles et al. (US 20160062364), herein referred to as Giles. 

The method of claim 4, further includes adjusting the height of the UAV, wherein adjusting the height of the UAV includes:
in response to the determining the UAV having not been launched, control a power source of the UAV to operate in an idle state based on the detected location of the UAV (par. 67, "In an “idle” phase, mode, or step 1610, the UAV controller can store the IMU data and run a routine to detect a freefall event". The system maintains in idle as long as the detected location/condition of the UAV does not meet a predetermined condition)…
Kohstal doesn’t teach,
in response to determining the UAV having been launched and the UAV being in the second time period, use an open-loop control method to control the power source of the UAV to increase the output power from the idle state to control the height of the UAV to reach the height of the associated trajectory or a combination of the associated trajectories within a second time threshold.
Giles does teach,
in response to the determining the UAV having not been launched, control a power source of the UAV to operate in an idle state based on the detected location of the UAV (fig. 4, steps 200-202, activate "throw start mode" and wait for throw detection); and
in response to determining the UAV having been launched and the UAV being in the second time period, use an open-loop control method to control the power source of the UAV to increase the output power from the idle state to control the height of the UAV to reach the height of the associated trajectory or a combination of the associated trajectories (par. 103 and fig. 4, steps 204, once freefall is detected "immediately the starting of the motors, the altitude control is an open-loop control with a fixed set-point, equal to the previously estimated feedforward value") within a second time threshold (par. 20, "The object of the invention is… to propose a method allowing, in the case of a throw start, to generate 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for increasing the altitude of the UAV from an idle state as taught by Kohstal to further include increasing the altitude of the UAV using an open-loop control within a time requirement as taught by Giles. One would be motivated to do this because “in this phase that follows immediately the starting of the motors, the altitude control is an open-loop control with a fixed set-point, equal to the previously estimated feedforward value, which allows to ensure the starting of the four motors with an average set-point about which the attitude control loop will be able to operate. The open-loop operation of the altitude control allows not to propagate the effects of the adjustment of the altitude estimator towards the motor commands” (Giles, par. 103). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665